18 So.3d 1102 (2009)
Enoch Eugene DINKENS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1623.
District Court of Appeal of Florida, First District.
August 6, 2009.
Rehearing Denied September 18, 2009.
Enoch Eugene Dinkens, pro se, Petitioner.
Bill McCollum, Attorney General, and Charlie R. McCoy, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
HAWKES, C.J., LEWIS, and THOMAS, JJ., concur.